Exhibit 10.22

 

 

ASSUMPTION OF EMPLOYMENT AGREEMENT

 

ASSUMPTION AGREEMENT dated as of October 31, 2013 (this “Assumption”) by LQ
MANAGEMENT L.L.C., a Delaware limited liability company (“LQ Management”).

 

 

BACKGROUND

 

Reference is made to that certain Amended and Restated Executive Employment
Agreement dated as of August 20, 2003 by and between Wyndham International, Inc.
(“Wyndham”) and Mark Chloupek, as supplemented by that certain letter dated
April 17, 2005 (collectively, the “Employment Agreement”).

 

 

ASSUMPTION

 

LQ Management hereby assumes all of Wyndham’s duties and obligations with
respect to the Employment Agreement.

 

LQ Management hereby acknowledges that Wyndham is released from all duties and
obligations with respect to the Employment Agreement and has no further
liability under the Employment Agreement.

 

This Assumption shall be construed in accordance with and governed by the laws
of the State of New York.

 

This Assumption may be executed in one or more counterparts, each of which when
so executed and delivered shall be deemed an original, but all of which taken
together shall constitute but one and the same instrument.

 

--------------------------------------------------------------------------------

[gx3dfrmmra5k000001.jpg]

IN WITNESS WHEREOF, LQ Management has duly executed this instrument as of the
day first above written.

 

LQ MANAGEMENT L.L.C.,

a Delaware limited liability company

 

By: Blackstone Real Estate Acquisitions IV L.L.C., a Delaware limited liability
company, its manager

 

By:

/s/ William J. Stein

Name:

William J. Stein

Title:

Senior Managing Director

 

Acknowledged and Agreed to:

 

/s/ Mark Chloupek    

Mark Chloupek

 

[Signature Page to Assumption of Employment Agreement]